Heydenfeldt, J., delivered the opinion of the Court.
Bryan, J., concurred.
This suit was against the defendants as indorsers of a promissory note.
From the facts it appears that demand upon the makers was made at the right time, but the notice to the defendants stated the demand to have been made on a different day,—that is to say, on a day too late to bind the indorsers.
The object of notice to the indorser of a note or bill, is to advise him of his liability, so that he may take the earliest steps for his own security. Indorsers are a favored class of litigants, and the Courts have always maintained their rights witl! great strictness. If, therefore, the very language of the notice conveys to the indorser, not the advice of his liability being fixed, but positive information which assures him necessarily of his release from liability, the object of notice would be defeated, if it was insisted that he was still liable. The notice in such case, instead of arousing him to immediate effort for his security, lulls him into false security. Instead of being the protection which *395the law intended it to be, it would be a snare to entrap the unwary, and such a doctrine would soon lead to its total disuse.
The notice in this case was insufficient, and the defendants are therefore discharged.
Judgment affirmed.